Proceeding pursuant to CPLR article 78 to prohibit the enforcement of an order of the respondent, Stephen L. Braslow, a Judge of the County Court, Suffolk County, dated March 3, 2006, in a criminal action entitled People v Conwell, pending in the County Court, Suffolk County, under indictment No. 256-2006, which directed the petitioner to provide the defendant therein,' Christopher Conwell, with six hours of education per day, from Monday to Friday.
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
“Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court — in cases where judicial authority is challenged — acts or threatens to act either without jurisdiction or in excess of its authorized powers” (Matter of Holtzman v Goldman, 71 NY2d 564, 569 [1988]; see Matter of Rush v Mordue, 68 NY2d 348, 352 [1986]). The petitioner has failed to demonstrate a clear legal right to the relief sought. Crane, J.P., Goldstein, Rivera and Lifson, JJ., concur.